Order entered March 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00377-CV

                         MARCO ANTONIO GARDUZA, Appellant

                                                  V.

                          MARISOL PEREZ CASTILLO, Appellee

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-10-21452-R

                                            ORDER
       The Court has before it appellant’s motion to extend time to file notice of appeal. The

Court GRANTS the motion and ORDERS that the notice of appeal tendered to this Court on

March 19, 2013 be timely filed as of that date.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE